Case 1:17-cv-00566-HG-RT Document 109 Filed 03/24/20 Page 1 of 4   PageID #: 1928

                             MINUTE ORDER

   CASE NUMBER:         CV NO. 17-00566 HG-RT
   CASE NAME:           Gentry Homes, Ltd. v. Simpson Strong-Tie
                        Co., Inc.; Simpson Manufacturing Co.,
                        Inc.; John Does 1-20
   ATTYS FOR PLA:       Jason W. Jutz, Esquire
                        Ryan H. Engle, Esquire
                        Sarah M. Love, Esquire
   ATTYS FOR            Derek   J. Brow, Esquire
   DEFTS:               Devon   I. Peterson, Esquire
                        Keith   K. Kato, Esquire
                        Kevin   S.W. Chee, Esquire


        JUDGE:     Helen Gillmor

        DATE:      March 24, 2020


        EO: TRIAL DATE AND TRIAL-RELATED DEADLINES


  TRIAL DATE AND TRIAL-RELATED DEADLINES

        A.   Hearing Dates

  Jury Selection/Jury Trial to follow is set for October 20,
  2020 at 9:00AM before the Honorable Helen Gillmor.

  The Final Pretrial Conference before the Honorable Helen
  Gillmor is set for October 8, 2020 at 10:30 a.m.

  The Final Pretrial Conference before Magistrate Judge Rom
  Trader is set for September 8, 2020 at 9:00 a.m.

  Final Pretrial Statements shall be filed pursuant to
  District of Hawaii Local Rule 16.6 on or before September 1,
  2020.

        B.   Motions

  Motions to join additional parties or to amend the pleadings
  shall be filed on or before - CLOSED.

                                       1
Case 1:17-cv-00566-HG-RT Document 109 Filed 03/24/20 Page 2 of 4   PageID #: 1929




  Non-dispositive motions, other than Motions in Limine and
  discovery motions, shall be filed on or before - CLOSED.

  Dispositive motions shall be filed on or before - CLOSED.

  Motions in Limine shall be filed on or before September 15,
  2020.

  Oppositions to Motions in Limine shall be filed on or before
  September 22, 2020.

        C.   Expert Witnesses and Discovery

  Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall
  disclose to each other party the identity and written report
  of any person who may be used at trial to present expert
  evidence under Rules 702, 703, or 705 of the Federal Rules
  of Evidence. The disclosures pursuant to this paragraph
  shall be according to the following schedule:

        a.   Plaintiff shall comply on or before - CLOSED.

        b.   Defendants shall comply on or before - CLOSED.

  The discovery deadline is CLOSED.

  Unless otherwise permitted, all discovery motions shall be
  made no later than 30 days prior - CLOSED.

        D.   Settlement

  The Parties shall contact Magistrate Judge Trader's Chambers
  to schedule a further settlement conference.

        E.   Voir Dire, Verdict Form, Statement of the Case,
             Witness Lists, & Trial Briefs

  Witness Lists shall be filed on or before September 22,
  2020. The Witness Lists shall list the identity of each
  witness that the party will call at trial and describe
  concisely the substance of the testimony to be given and the
  estimated time required for the testimony of the witness on

                                       2
Case 1:17-cv-00566-HG-RT Document 109 Filed 03/24/20 Page 3 of 4   PageID #: 1930




  direct examination. The Parties shall make arrangements to
  schedule the attendance of witnesses at trial so that the
  case can proceed with all due expedition and without any
  unnecessary delay.

  Trial Briefs shall be filed on or before September 22, 2020.
  The Trial Brief shall include all significant disputed
  issues of law, including foreseeable procedural and
  evidentiary issues, setting forth briefly the Party's
  position and the supporting arguments and authorities.

  Proposed Voir Dire Questions shall be filed on or before
  October 6, 2020.

  The Parties shall confer in advance of trial for the purpose
  of preparing an agreed upon Special Verdict Form, if a
  Special Verdict Form is to be requested. The agreed upon
  Special Verdict Form shall be filed on or before September
  29, 2020.

  The Parties shall confer in advance of trial for the purpose
  of preparing an agreed upon Concise Statement of the Case
  that may be read by the trial judge to the jury during voir
  dire. The agreed upon Concise Statement of the Case shall be
  filed on or before September 29, 2020.

        F.   Exhibits

  Exhibits and Demonstrative Aids shall be exchanged on or
  before September 8, 2020.

  The Parties shall meet and confer and file Stipulations to
  the Authenticity/Admissibility of Proposed Exhibits on or
  before September 29, 2020.

  Objections to the Exhibits shall be filed on or before
  September 29, 2020. Copies of any exhibits to which
  Objections are made shall be attached to the Objections.

  Trial Exhibits, an original and two copies, shall be
  submitted September 22, 2020. The Trial Exhibits shall be
  tabbed and placed in three-ring binders no more than 2 and
  3/4 inches wide. The three-ring binders shall not exceed the

                                       3
Case 1:17-cv-00566-HG-RT Document 109 Filed 03/24/20 Page 4 of 4   PageID #: 1931




  width of the ring such that the Court and the Witness can
  turn the pages freely. Trial Exhibits are to be referred to
  as Trial Exhibits and not Plaintiff's and Defendant's Trial
  Exhibits. The numbering of the Trial Exhibits shall start
  with 1 through 999 as to the Plaintiff's numbering of
  Exhibits and starting at 1000 as to the Defendant's
  numbering of Exhibits.

        G.   Deposition Excerpts

  Deposition Designations shall be filed on or before
  September 29, 2020. The Parties shall submit the entire
  Deposition and highlight the portion they wish to introduce.

  Counter-Designations and Objections shall be filed on or
  before October 6, 2020. The Parties shall submit the
  Deposition and highlight their Counter-Designations and
  their Objections in different colors than the opposing
  party.

        H.   Jury Instructions

  The Parties shall meet and confer and file Joint Jury
  Instructions, in accordance with Federal Rule of Civil
  Procedure 51 and District of Hawaii Local Rule 51.1, on or
  before September 29, 2020.


  Submitted by: Rachel Sharpe, Courtroom Manager




                                       4
